If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                       UNPUBLISHED
In re MINTER, Minors.                                                  August 11, 2022

                                                                       No. 358693
                                                                       Wayne Circuit Court
                                                                       Family Division
                                                                       LC No. 2017-000662-NA


Before: SAWYER, P.J., and SHAPIRO and REDFORD, JJ.

PER CURIAM.

        Respondent1 appeals as of right the trial court’s order terminating his parental rights to
minor children, ZLM, ZSM, and ZCM, under MCL 712A.19b(3)(c)(i) (conditions leading to
adjudication continue to exist with no reasonable likelihood of rectification within a reasonable
time), (c)(ii) (failure to rectify other conditions warranting jurisdiction after being given notice, a
hearing, and a reasonable opportunity for rectification), (g) (failure to provide custody and care
despite financial means to do so), and (j) (risk of harm to child if returned to parent). On appeal,
respondent argues that the trial court clearly erred in terminating his parental rights because (1)
petitioner presented insufficient evidence to terminate his parental rights on the statutory grounds
found satisfied below, and (2) termination did not serve the children’s best interests. We disagree
and affirm.

                                        I. BACKGROUND

        This case commenced in April 2017 when the Department of Health and Human Services
petitioned the trial court take jurisdiction over ZLM, ZSM, and ZCM under MCL 712A.2(b)(1)
and (2), and enter an order removing the children from the home, making them temporary court
wards, and placing them with petitioner. The petition alleged that it was contrary to the children’s
welfare to remain in the home because both respondent and the mother had placed them in unsafe
situations and engaged in physical disputes in front of them. The petition also alleged that


1
 The children’s mother, a respondent below, passed away on November 14, 2020, and is not a
party to this appeal. Accordingly, this opinion simply refers to respondent-father as “respondent”
and to the children’s mother as “the mother.”


                                                 -1-
respondent failed to provide suitable housing for the children, was currently incarcerated, and had
an extensive criminal history.

        Respondent admitted to the petition’s allegations, and the trial court entered an order of
adjudication, taking jurisdiction over the children under MCL 712A.2(b)(1) and (2), and made
them temporary court wards. In June 2017, respondent was given a parenting plan requiring him
to complete and benefit from therapy and other parenting services, secure adequate housing and a
legal source of income, maintain regular contact with foster care workers, attend all court hearings,
and regularly visit the children. A series of dispositional review hearings occurred from September
2017 to November 2019. At first, respondent engaged in services and progressed well toward
completion of his parenting plan. But his progress derailed in June 2018 after being incarcerated
for operating while intoxicated (OWI). Respondent was released in November 2018 and given
two years’ probation.

        Respondent thereafter continued progressing with his parenting plan and came very close
to achieving reunification until another incident in July 2019 when respondent assaulted Kiara
Conway, respondent’s adult daughter and the children’s relative caregiver. Respondent pleaded
guilty to assault and, because of his probation for the prior OWI conviction, again became
incarcerated. In November 2019, petitioner filed a supplemental petition requesting termination
of respondent’s parental rights due to his recent convictions and incarceration, and his failure to
sufficiently comply with and benefit from his parenting plan. Following a combined adjudication
trial and termination hearing on the supplemental petition, the trial court found statutory grounds
for termination under MCL 712A.19b(3)(c)(i) and (ii), (g), and (j), but it determined that
termination did not serve the children’s best interests. The trial court, therefore, ordered the parties
to pursue a guardianship with Conway to provide the children with needed stability while still
preserving respondent’s bond with them. Respondent obtained release from prison just before this
decision in June 2020.

        However, due to continued interference from respondent and further deterioration in their
relationship, Conway later rescinded her willingness to serve as guardian, and instead wanted to
pursue adoption. During August 2020, respondent had to leave visitation after acknowledging that
he would hurt Conway if he saw her. Respondent also threatened Conway when leaving visitation
in January 2021, and he continued to generally exhibit aggressive behavior toward her and case
workers involved in the case. Accordingly, petitioner filed another supplemental petition in April
2021, again requesting termination of respondent’s parental rights.

         Following another combined adjudication trial and termination hearing, the trial court
again found statutory grounds existed for termination under MCL 712A.19b(3)(c)(i) and (ii), (g),
and (j). Specifically, the referee conducting the proceedings reasoned that the during the case’s
pendency for over four years respondent was incarcerated a year and a half. She also noted the
initial adjudication based on neglect, domestic violence, and poor parental judgment, as well as,
the earlier finding that statutory grounds for termination were satisfied. Although the court
previously ordered a guardianship to provide stability while preserving respondent’s bond with the
children, the referee found that further deterioration of respondent’s relationship with Conway
made that arrangement impossible.




                                                  -2-
        Further, while acknowledging respondent’s success in finding housing and employment,
the referee stated that respondent had not sufficiently resolved the “primary issue” of parental
judgment since respondent’s previous adjudication and termination hearing (when statutory
grounds for termination were initially found satisfied). The referee further noted respondent’s lack
of responsibility and tendency to blame others for the current situation, plus his stated desire in
September 2020 to stop planning for the children. The referee concluded, therefore, that if given
more time respondent would not remedy his remaining issues.

         As for the children’s best interests, the referee concluded that the court had exhausted
efforts to establish a guardianship, which was no longer viable given the circumstances of the case.
Accordingly, the referee concluded that it served the children’s best interests for respondent’s
parental rights to be terminated and for them to be adopted. The trial court agreed and entered an
order terminating respondent’s parental rights. This appeal followed.

                                  II. STANDARDS OF REVIEW

         To terminate parental rights, a trial court must find that a statutory ground has been
established by clear and convincing evidence. In re MOTA, 334 Mich App 300, 320; 964 NW2d
881 (2020). We review for clear error the trial court’s findings and rulings regarding statutory
grounds. Id. “A finding . . . is clearly erroneous if the reviewing court has a definite and firm
conviction that a mistake has been committed . . . .” Id. (quotation marks and citation omitted;
elipsis in original). “When applying the clear-error standard in parental termination cases, regard
is to be given to the special opportunity of the trial court to judge the credibility of the witnesses
who appeared before it.” Id. (quotation marks and citations omitted).

        Whether termination of parental rights is in the child’s best interests must be established
by a preponderance of evidence. Id. We review for clear error the trial court’s findings and ruling
that termination serves the child’s best interests. Id.

                                          III. ANALYSES

       Respondent argues that the trial court clearly erred in terminating his parental rights
because petitioner presented insufficient evidence to establish the statutory grounds found satisfied
below. We agree regarding MCL 712A.19b(3)(c)(ii), but disagree on the other statutory grounds.

         A trial court may terminate parental rights under MCL 712A.19b(3)(c)(i) and (ii) if the
parent

         was a respondent in a proceeding brought under this chapter, 182 or more days have
         elapsed since the issuance of an initial dispositional order, and the court, by clear
         and convincing evidence, finds either of the following:

                (i) The conditions that led to the adjudication continue to exist and there is
         no reasonable likelihood that the conditions will be rectified within a reasonable
         time considering the child’s age.

                 (ii) Other conditions exist that cause the child to come within the court’s
         jurisdiction, the parent has received recommendations to rectify those conditions,


                                                 -3-
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be rectified
       within a reasonable time considering the child’s age.

Under MCL 712A.19b(3)(g), termination is warranted if the trial court finds, by clear and
convincing evidence, that

       [t]he parent, although, in the court’s discretion, financially able to do so, fails to
       provide proper care or custody for the child and there is no reasonable expectation
       that the parent will be able to provide proper care and custody within a reasonable
       time considering the child’s age.

Lastly, a trial court may also terminate parental rights under MCL 712A.19b(3)(j) if it finds, by
clear and convincing evidence, that “[t]here is a reasonable likelihood, based on the conduct or
capacity of the child’s parent, that the child will be harmed if he or she is returned to the home of
the parent.”

        Specifically, respondent argues that the trial court clearly erred in finding statutory grounds
for termination when he continued working toward compliance with his treatment plan.
Respondent claims that, despite occasional periods of noncompliance because of his incarceration,
he had income, participated in services, stayed in contact with petitioner, actively sought housing
(and had at one point secured adequate housing), and regularly visited the children throughout this
case. He asserts that he also consistently showed love and concern for the children and an intent
to plan for their future, even when incarcerated. According to respondent, he was simply never
given sufficient trust to parent his children. He contends that much of the problem stems from his
poor relationship with Conway, the children’s relative caregiver.

        Respondent argues that petitioner presented no evidence that the conditions of respondent’s
adjudication could not be rectified within a reasonable time or that he would be unable to provide
proper custody and care for the children. And while failure to comply with a treatment plan
constitutes evidence that a child would be harmed if returned to the noncompliant parent,
respondent argues that his substantial efforts throughout this case overcome any sporadic periods
of noncompliance. He asserts that, given his substantial compliance throughout the case and his
continued willingness to engage in reunification services, the court prematurely terminated his
parental rights.

        As an initial matter, we conclude that the trial court’s finding under MCL
712A.19b(3)(c)(ii) was erroneous. The trial court made no effort to explain what other conditions
existed in this case apart from those which led to the adjudication (mainly respondent’s criminality
and aggressive tendencies). Nor does the record independently reveal any other conditions
existing at the time of termination. While respondent’s earlier issues with alcohol, which were not
addressed in the initial petition or the accompanying adjudication and disposition, could
conceivably trigger Subsection (3)(c)(ii), the record indicates that he addressed this concern, not
that there was no reasonable likelihood of rectification in the future. Indeed, respondent never
failed any of his required drug or alcohol screenings, and his unrefuted testimony shows he stopped
drinking following the 2018 OWI.


                                                 -4-
       This error, however, was harmless because the trial court correctly found that clear and
convincing evidence established statutory grounds for termination under MCL 712A.19b(3)(c)(i),
(g), and (j). In In re Williams, 286 Mich App 253, 273; 779 NW2d 286 (2009) this Court
explained:

       The record does not substantiate the existence of any additional conditions causing
       the child to come within the court’s jurisdiction, as required to terminate parental
       rights pursuant to MCL 712A.19b(3)(c)(ii). But because the evidence amply
       supports termination under two alternate statutory subsections, the court’s
       invocation of subsection (c)(ii) qualifies as harmless error.

         Concerning Subsection (3)(c)(i), respondent was able to complete various services
throughout the case and, at the time of termination, had apparently secured adequate housing and
was earning income. The record, however, reflects that unresolved issues remained even four
years after respondent’s initial adjudication and disposition. Critically, the initial petition was
filed, in part, due to respondent’s violent behavior (specifically, domestic abuse between him and
the mother), improper parenting, and criminality (notably, he admitted being incarcerated when
the initial removal petition was filed). All of these remained unresolved issues of concern.
Regarding violence and improper parenting, the record establishes that respondent assaulted
Conway (his adult daughter and the children’s relative caregiver) almost two years into the case
and after completing services meant to prevent such behavior. Further, he continued to display
threatening and aggressive behavior toward Conway and others associated with the case.
Respondent’s behavior caused Conway to no longer pursue a guardianship. Respondent’s
continued friction with Conway, as well as his stated desire in September 2020 to stop planning
for the children, demonstrated that he remained more focused on his own interests regarding the
children rather than what was actually best for them.

        Respondent’s criminality continued to be an ongoing issue throughout the case and
remained a concern. Specifically, respondent was imprisoned twice since his initial adjudication,
with his most recent offense occurring almost three years after the children were placed into care.
While there were times that respondent substantially complied with his parenting plan and came
close to achieving reunification, his progress repeatedly derailed by his successive imprisonments.
Moreover, given his repeated backsliding and respondent’s general lack of progress and failure to
benefit over such an extensive period, the trial court correctly concluded that respondent would be
unable to rectify these remaining issues if given more time and no reasonable likelihood existed
that the conditions that brought the children into care would be rectified within a reasonable time.

       Because clear and convincing evidence established statutory grounds for termination under
Subsection (3)(c)(i), we need not address the other statutory grounds the trial court found satisfied
below. See In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011) (“Only one statutory ground
need be established by clear and convincing evidence to terminate a respondent’s parental rights,




                                                -5-
even if the court erroneously found sufficient evidence under other statutory grounds.”).2
Accordingly, we decline to address the other statutory grounds challenged by respondent.

        Respondent also argues that termination of his parental rights did not serve the children’s
best interests. We disagree.

        “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014) (citation omitted). To
determine whether termination of parental rights serves a child’s best interests, the court should
consider factors including “the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” Id. (citation and quotation marks omitted). “If the court finds that there are grounds for
termination of parental rights and that termination of parental rights is in the child’s best interests,
the court shall order termination of parental rights and order that additional efforts for reunification
of the child with the parent not be made.” MCL 712A.19b(5).

        Respondent argues that the trial court clearly erred in finding that termination of his
parental rights served the children’s best interests because the court failed to adequately consider
his bond with the children. Respondent notes that the record showed he loved his children, wanted
to continue working for them to be returned to his care, and was passionate about getting them
back. In fact, he was apparently in full compliance with his parenting plan before being
incarcerated. Respondent regularly visited the children, who were always engaged and excited to
see him. But respondent argues that, despite factors weighing against termination—the parent-
child bond in particular—the trial court’s best-interest finding merely relied on the apparent
infeasibility of a guardianship without addressing the other myriad factors relevant to the
children’s best interests. Because both the COVID-19 pandemic and respondent’s incarceration
interfered with his reunification plans, he claims that he should have been given more time once
released to achieve reunification.

         We conclude that the trial court did not clearly err in its best-interest findings. As an initial
matter, respondent is correct that the referee never explicitly evaluated his bond with the children
when concluding that termination served the children’s best interests. Instead, the referee simply
acknowledged her earlier finding that the children’s best interests favored guardianship as “a way
to preserve a parent-child bond while also providing a safe, stable home environment for the
kids . . . .” Because efforts toward a guardianship had been exhausted and became no longer
viable, the referee concluded that the children’s best interests now favored termination and
adoption.

       Although this best-interest finding seemingly relied only on the infeasibility of a
guardianship, with no specific mention of any other best-interest factors, we note that the referee
took judicial notice of the file and the analysis conducted in conjunction with the earlier best-



2
 After review of the entire record, we conclude that the trial court did not err by finding that clear
and convincing evidence also established statutory grounds for termination under Subsections
(3)(g) and (j). Respondent’s arguments, therefore, lack merit.


                                                   -6-
interest finding from July 2020. While the referee at that time found that the children’s best
interests favored a guardianship over termination based on the totality of factors, she explicitly
stated that it was “a close call.” The referee noted that the children’s young ages, the length of
time they had been under care, the stability of Conway’s home, and respondent’s unresolved
parenting issues all favored termination. But she ultimately recommended a guardianship as a way
to preserve respondent’s “strong bond” with the children. The referee stated:

       I don’t think the children should be made to wait any longer on a plan of
       reunification. They have waited three years already and they need stability, and
       that stability is with Ms. Conway. She is their stability and their provider and
       caregiver and that should continue. But I think we can maintain a relationship with
       the father. And I think that the children would benefit from having a father figure
       in their life and knowing where their father is and having a positive relationship
       with him and I believe we could accomplish all of that through a guardianship.

The referee expressly recognized a bond between the children and respondent.

        Accordingly, the trial court had already considered the parent-child bond and other best-
interest factors when it first narrowly denied termination in favor of a guardianship. Evidence,
however, established that such a guardianship would be impossible given the present
circumstances. It was not clearly erroneous for the trial court to terminate respondent’s parental
rights without explicitly readdressing these other factors. Further, the record reflects that, despite
respondent’s bond with the children and his willingness to engage in services, termination served
the children’s best interests by providing them stability and permanency. Particularly, respondent
remained unable to care for the children after four years of reunification services (much longer
than in a typical case), during which he was repeatedly incarcerated and regressed and did not
successfully complete his parenting plan. Respondent’s inability or unwillingness to work with
Conway on a guardianship to enable reunification established that termination served the
children’s best interests.

       Affirmed.

                                                              /s/ David H. Sawyer
                                                              /s/ Douglas B. Shapiro
                                                              /s/ James Robert Redford




                                                 -7-